Citation Nr: 0407642	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include the questions of whether such matter was 
the subject of any prior final denial and, if so, whether new 
and material evidence has been presented to reopen a 
previously denied claim therefor.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, denying the veteran's claim to 
reopen for service connection for residuals of a back injury.  
Inherent in that action was the RO's finding that its April 
1985 decision, denying the veteran's original claim for 
service connection, had become final.  The undersigned herein 
addresses only the merits of the question presented as to 
whether the June 1985 action is final, and inasmuch as it is 
determined that it is not, the remainder of this appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action that is 
required on his part.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2002.  At 
that time and subsequently, additional documentary evidence 
was received into the record.  

Testimony was taken by the undersigned at the December 2002 
hearing with respect to the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  Such 
testimony is found to represent a claim to reopen for service 
connection for bilateral hearing loss that is hereby referred 
to the RO for initial consideration, given that the Board is 
without jurisdiction to consider the hearing loss claim 
initiated by the veteran in February 2000 and denied by the 
RO in June 2001.  Although such denial was followed by the 
timely submission of a notice of disagreement, the veteran 
thereafter failed to perfect his appeal within the time 
limits prescribed by law, which in this instance was 60 days 
following the issuance of the statement of the case on 
September 16, 2002.  


FINDING OF FACT

By its action in April 1985, the RO attempted to deny the 
veteran's original claim for service connection for residuals 
of a back injury, although new and material evidence relating 
to such claim was received by the RO within the one-year 
period following entry of the April 1985 denial.  


CONCLUSION OF LAW

The rating decision of the RO in April 1985, denying the 
veteran's claim of entitlement to service connection for 
residuals of a back injury, is not final.  38 U.S.C.A. § 7105 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Such have been the subject of 
various holdings of the Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss the VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

The RO has developed this matter on the basis of whether new 
and material evidence has been presented to reopen a claim of 
entitlement to service connection for residuals of a back 
injury, having found that it had previously denied the 
veteran's original claim in a rating decision of April 1985.  
The undersigned herein addresses only the limited issue of 
whether finality has attached to the April 1985 denial.  

By way of background, it is noted that the veteran initiated 
a claim for service connection for residuals of a back injury 
in March 1985 and that the RO in a rating decision of April 
16, 1985, noted that service medical records in no way 
referenced any disorder of the veteran's back and that a 
separation medical examination failed to show any residual 
disability of his back.  Notice of the denial action and of 
the veteran's appellate rights was mailed to the veteran 
three days later and the record does not reflect that a 
timely appeal was then initiated.  

That notwithstanding, on the day following entry of the April 
1985 denial, the RO received evidence from a private medical 
practitioner pertaining to the veteran's back that is found 
by the undersigned to be both new and material, as defined by 
38 C.F.R. § 3.156(a), as in effect prior to August 29, 2001.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001).  The effect of the 
RO's receipt of new and material evidence is to render the 
April 1985 decision non-final, and given that the RO has 
developed this matter as a claim to reopen, as opposed to an 
original claim, further actions as set forth below are 
required.  Muehl v. West, 13 Vet.App. 159, 161 (1999); see 
38 C.F.R. § 3.156(b) (2003).  

Finality has not attached to the RO's denial of service 
connection for residuals of a back injury in April 1985, and, 
to that extent alone, the appeal is allowed.  


ORDER

The RO's decision of April 1985, denying the veteran's claim 
for service connection for residuals of a back injury, is not 
final.  To that limited extent, the appeal is allowed.  




REMAND

As the veteran's original claim for service connection for 
residuals of a back injury remains pending, further 
consideration of such claim by the RO is required on a de 
novo basis.  Notation is also made that additional 
documentary evidence was submitted at the time of and 
subsequent to the Board hearing held in December 20002, 
albeit without a waiver for its initial consideration by the 
RO.  Other actions preliminary to the RO's adjudication are 
likewise found to be necessary, including a further search 
for service medical records of the veteran and measures to 
ensure full compliance with the VCAA, its implementing 
regulations, and the body of jurisprudence interpretive 
thereof.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his claim of 
entitlement to service connection for 
residuals of a back injury.  The veteran 
must be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.  Finally, the RO 
must address whether the veteran has been 
prejudiced by the VA's issuance of this 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO should again attempt to obtain 
any and all available service medical 
records, and such attempts should include 
further contact with the National 
Personnel Records Center (NPRC), 
particularly in follow-up to RO's request 
of December 18, 2000, to which no NPRC 
response is shown.  Attempts to retrieve 
service medical records must continue 
until such records are obtained or until 
such time as the RO concludes in writing 
that the records do not exist or that 
further attempts to obtain them would be 
futile.  

3.  Lastly, the RO must readjudicate the 
veteran's claim for service connection 
for residuals of a back injury, on the 
basis of all the evidence on file, 
including that received into the record 
at the time and subsequent to the 
December 2002 hearing, and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose 



of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



